Opinion issued August 25, 2011.
 
 

 
 
 
              
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00620-CR
____________
 
Douglas Fowler,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 268th District Court 
Fort Bend County, Texas
Trial Court Cause No. 09DCR052349
 
 

MEMORANDUM
OPINION




              Appellant,
Douglas Fowler, attempts to appeal his April 6, 2011 order modifying conditions
of community supervision.  Under Texas
Rule of Appellate Procedure 26.2(a), a notice of appeal was due on or before May
6, 2011.  See Tex. R. App. P.
26.2(a).  Appellant filed his notice of
appeal on July 18, 2011. In addition, we have no trial court certification of
Appellant's right to appeal.  See Tex.
R. App. P. 25.2(a)(2).
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of
criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
Because the notice of appeal in this case was untimely, we have no basis
for jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
25.2(d), 42.3(a), 43.2(f).  We dismiss
any pending motions as moot.
PER CURIAM
Panel consists of Justices Jennings,
Bland, and Massengale. 
Do not publish.   Tex.
R. App. P. 47.2(b).